Broyles, C. J.
1. “Under repeated rulings of the Supreme Court and of this court, the failure of the judge to charge the law of confessions is not error, in the absence of a timely and appropriate written request.” Keen v. State, 43 Ga. App. 331 (2) (158 S. E. 611).
2. “It is well settled, by repeated decisions of the Supreme Court and of this court that evidence of a confession freely and voluntarily made by the defendant is direct evidence of the highest character, and, when corroborated by proof of the corpus delicti, is sufficient to authorize his conviction.” Berry v. State, 48 Ga. App. 303 (172 S. E. 647).
3. Under the foregoing rulings and the facts of the instant ease, the conviction of the defendant for knowingly allowing apparatus for distilling intoxicating liquors to be located on his premises was amply authorized. The ground of the motion for new trial complaining of the failure of *477tlie judge to charge the law of confessions, in the absence of a request therefor, is without merit.
Decided October 5, 1938.
B. L. Rowland, F. F. Shutting, for plaintiff in error.
J. W. Glaxton, solicitor, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.